Acknowledgment
The amendment filed on September 21, 2021 responding to the Office Action mailed on July 23, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 8-22 are pending.
Support for Amendments
Examiner notes with appreciation Applicant’s comprehensive citation of support for amended subject matter, see Remarks filed September 21, 2021 at page 7.
Allowable Subject Matter
Claims 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8 the prior art does not disclose the method of claim 8 comprising attaching a second support member to the second face of the flexible substrate after the removing of the first support member, the second support member including a magnetic material.  
Claims 9-22 depend directly on claim 8 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893